IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,029




EX PARTE TYLER ANDERSON FREEMAN, Applicant




ON APPLICATION FOR WRIT OF HABEAS CORPUS 
FROM CAUSE NO. 04-CR-0360-H IN THE 347TH JUDICIAL DISTRICT COURT
OF NUECES COUNTY




            Per curiam.


O P I N I O N

           This is an application for a writ of habeas corpus that was transmitted to this Court
by the clerk of the trial court pursuant to the provisions of Article 11.07 of the Texas Code
of Criminal Procedure.  Ex parte Young, 418 S.W.2d 824 (Tex. Crim. App. 1967).  Applicant
pleaded guilty to tampering with a governmental records and was sentenced to five years’
imprisonment.  Applicant did not appeal this conviction.  
           On May 23, 2005, after Applicant was sent to the Texas Department of Criminal
Justice’s (TDCJ’s) custody to begin serving the instant sentence, Kerr County issued a bench
warrant for Applicant so that he could answer charges there.  After those proceedings were
complete on August 31, 2005, Kerr County erroneously released Applicant instead of sending
him back to the custody of TDCJ to continue serving his sentence under the instant cause. 
TDCJ issued an arrest warrant for Applicant on December 7, 2005 when they realized that
he had been released from custody by Kerr County.   Applicant was returned to TDCJ
custody on June 12, 2006.  During his time on erroneous release, Applicant violated no laws
or any terms of release that would have applied to him if he had been properly released on
parole or mandatory supervision.
            Applicant contends that he has been denied time credit toward the expiration of his
sentence for the time when he was erroneously released, through no fault of his own. 
           The trial court has found that Applicant is entitled to credit for the period of time he
spent erroneously released.  After a review of the record, we have determined that the trial
court’s finding is correct. Ex parte Hale, 117 S.W.3d 866, 873 (Tex. Crim. App. 2003).
Therefore, the Texas Department of Criminal Justice shall credit Applicant’s sentence in
cause number 04-CR-0360-H from the 347th Judicial District Court of Nueces County with
all of the time from the date of Applicant’s erroneous release on August 31, 2005, until his
return to TDCJ custody on June 12, 2006.  
           Copies of this opinion shall be sent to the Texas Department of Criminal Justice,
Institutional Division, and the Board of Pardons and Paroles Division.
 
DELIVERED: November 5, 2008
DO NOT PUBLISH